Citation Nr: 0731315	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  05-20 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chest pain, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.  

2.  Entitlement to service connection for headaches, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.  

3.  Entitlement to service connection for upper respiratory 
disorder/bronchitis, to include as a qualifying chronic 
disability under 38 C.F.R. § 3.317.  

4.  Entitlement to service connection for 
sinusitis/allergies, to include as a qualifying chronic 
disability under 38 C.F.R. § 3.317.  

5.  Entitlement to service connection for vertigo/vomiting, 
to include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.  

6.  Entitlement to service connection for depression, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.  

7.  Entitlement to service connection for weakened immune 
system, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317.  

8.  Entitlement to service connection for a positive TB 
(tuberculin) test, to include as a qualifying chronic 
disability under 38 C.F.R. § 3.317.  

9.  Entitlement to service connection for fibroadenoma of the 
left breast, claimed as breast biopsy, to include as a 
qualifying chronic disability under 38 C.F.R. § 3.317.  

10.  Entitlement to service connection for high blood 
pressure, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317.  

11.  Entitlement to service connection for skin rashes, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel



INTRODUCTION

The veteran had active service from August 1990 to 
December 1993, and this included service in the Southwest 
Asia theater of operations from December 1990 to April 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In that rating decision, the RO denied service 
connection for:  digestive problems to include abdominal 
pain/diarrhea; chest pain; chronic fatigue syndrome; 
headaches; memory loss; muscle and joint pain; upper 
respiratory infection/bronchitis; sinusitis/allergies; 
vertigo/vomiting; depression; weakened immune system; 
positive TB test; breast biopsy; high blood pressure; and 
skin rashes.  The veteran disagreed with that decision.  
During the course of the appeal, the RO granted service 
connection for chronic fatigue syndrome (including memory 
loss and muscle/joint pains) and also granted service 
connection for irritable bowel syndrome (claimed as digestive 
problems to include abdominal pain/diarrhea).  The remaining 
issues as listed on the title page have been certified to the 
Board.  

In a rating action dated in March 1994, the RO denied the 
veteran's claim for service connection for headaches.  The RO 
notified the veteran of that decision and her appellate 
rights, but the veteran did not file an appeal.  Since the 
previous RO decision, VA has implemented new regulations 
governing eligibility for service connection based on Persian 
Gulf service, including 38 C.F.R. § 3.317, which specifies 
headache as among the signs or symptoms that may be 
manifestations of undiagnosed illness for which service 
connection might be granted on a presumptive basis.  Because 
of this, the Board will consider the veteran's current claim 
for service connection for headaches on a de novo basis, 
without regard to finality of the previous RO determination.  
See Routen v. Brown, 142 F.3d 1434, 1441 (Fed. Cir. 1998) 
citing Spencer v. Brown, 17 F.3d 368, 372 (Fed. Cir. 1994) (a 
change in a VA regulation can constitute a new basis for 
entitlement to a benefit).  

The issues of service connection for chest pain, upper 
respiratory disorder/bronchitis, vertigo/vomiting, 
depression, weakened immune system, and skin rashes are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.  

2.  Headaches were noted in service, the veteran has had 
headaches since that time, and there is competent medical 
evidence that she has been diagnosed as having mixed type 
headaches tension, type.  

3.  The evidence does not demonstrate that any current 
sinusitis/allergies had their onset in service or are 
causally related service.  

4.  A positive TB test alone does not constitute a disability 
for which VA compensation benefits may be awarded; there is 
no indication of any currently manifested clinical disability 
etiologically related to the veteran's post-service TB tests.  

5.  Fibroadenoma of the left breast, claimed as breast 
biopsy, was first diagnosed many years after service and is 
not causally related to service.  

6.  Chronic high blood pressure was not demonstrated in 
service, and post-service high blood pressure identified many 
years after service has been diagnosed as hypertension; the 
evidence does not demonstrate that any current hypertension 
is related to service.  



CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the veteran's 
favor, a chronic headache disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2007).  

2.  Service connection for sinusitis/allergies, to include as 
a qualifying chronic disability under 38 C.F.R. § 3.317, is 
not warranted.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2007).  

3.  The veteran does not have a chronic disability manifested 
by a positive TB test for which service connection can be 
granted, precluding establishment of service connection, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2007).  

4.  Service connection for fibroadenoma of the left breast, 
claimed as breast biopsy, to include as a qualifying chronic 
disability under 38 C.F.R. § 3.317, is not warranted.  
38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2007).  

5.  Service connection for high blood pressure, to include as 
a qualifying chronic disability under 38 C.F.R. § 3.317, is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1117, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA duty to notify and assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2007).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In this case, with a letter to the veteran dated in 
February 2003, prior to the initial adjudication of the 
veteran's service connection claims, the RO provided an 
enclosure describing what evidence must show to establish 
entitlement to service-connected compensation benefits.  The 
RO explained that VA would make reasonable efforts to help 
get evidence necessary to support her claims, stating that it 
would try to help get such things as medical records, 
employment records, or records from other Federal agencies.  
The RO notified the veteran that she must provide enough 
information about these records so that VA could request them 
and explained that it was still her responsibility to support 
her claim with appropriate evidence.  

The RO notified the veteran that she should tell the RO what 
specific disability she was contending was caused by exposure 
to ionizing radiation.  The RO told the veteran she should 
send medical evidence showing the current diagnosis of 
disease she contended was caused by exposure to radiation 
along with a medical report of the first diagnosis of the 
disease.  The RO also requested she provide complete clinical 
records of all medical care received for such disabilities 
during and after service.  In addition, the RO requested that 
the veteran provide specific information about her exposure 
to radiation in service.  

In the letter, the RO also explained that it needed evidence 
showing that her claimed digestive problems, chest pain, 
chronic fatigue, headaches, skin rashes, memory loss, joint 
pain, upper respiratory infections, bronchitis, sinusitis, 
allergies, vertigo, depression, positive TB, breast biopsy 
and high blood pressure existed from military service to the 
present time.  The RO outlined specific types of information 
and evidence that would help it make its decision including 
dates and location of medical care in service, records of 
medical care since service, statements from individuals who 
know her, employment physical examinations, pharmacy 
prescription records, and insurance examination reports.  The 
RO notified the veteran that she should send any medical 
reports he had and that she should identify and provide 
release authorizations for any medical records she wanted VA 
to obtain.  The RO requested that the veteran provide dates 
and locations of any VA medical treatment and told her that 
it would obtain those reports.  The RO emphasized to the 
veteran that it was her responsibility to make sure it 
received all requested records that are not in the possession 
of a Federal department or agency.  

In view of the foregoing, the Board finds that the veteran 
was effectively informed to submit all relevant evidence in 
her possession and that she received notice of the evidence 
needed to substantiate his service connection claims, the 
avenues by which she might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

With respect to the Dingess requirements, VA provided the 
veteran with notice of what type of information and evidence 
was needed to substantiate her service connection claims but 
did not provide notice of the type of evidence necessary to 
establish a disability rating or effective date.  Despite the 
inadequate notice provided to the veteran on the latter 
elements, the Board finds no prejudice to her in proceeding 
with the issuance of this decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where Board addresses question not 
addressed by agency of original jurisdiction, Board must 
consider whether veteran has been prejudiced thereby).  In 
this case, the RO will address the disability rating and 
effective date when it implements the Board decision granting 
service connection for a chronic headache disorder.  As the 
preponderance of the evidence is against the remaining 
service connection claims decided here, this renders moot any 
question as to disability rating or effective date for the 
claimed disabilities.  

Finally, service medical records are in the file, and VA 
medical records and available private medical records have 
been obtained.  In addition, after the case was certified to 
the Board, the veteran submitted additional private medical 
records, and her representative waived consideration of those 
records by the RO.  See 38 C.F.R. § 20.1304(c).  

As to any duty to provide an examination and/or seek a 
medical opinion on the claims decided here, the Board notes 
that in the case of claims for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent recurring symptoms of disability, 
and indicates that the disability or symptoms may be 
associated with the claimant's active service, but does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); see also Wells v. Principi, 326 Fed.3d1381 
(Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Relative to the veteran's current claims, the Board finds 
that there is no indication that sinusitis/allergies were 
noted in service nor is there competent evidence indicating 
that any current sinusitis/allergies are causally related to 
service or any incident of service, and in the absence of 
such, a medical examination or opinion is not in order.  
Further there is no competent evidence that any post-service 
high blood pressure is related to service, nor is there 
evidence that post-service hypertension was present until 
many years after service or is causally related to service.  
Under those circumstances, the duty to assist does not 
require a medical examination or medical opinion be obtained 
prior to adjudication of the claim.  

Further, there is no indication that any claimed disability, 
including the fibroadenoma of the left breast (claimed as 
breast biopsy) is a radiogenic disease or that the 
fibroadenoma first diagnosed many years after service is 
causally related to service.  Finally, in the absence of any 
evidence of a current disability associated with the 
veteran's positive TB test, neither an examination nor 
medical opinion is in order.  In light of the above, the 
Board finds that no additional assistance is required to 
fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).  

As VA has fulfilled the duty to notify and assist the 
veteran, the Board finds that it can consider the merits of 
this appeal without prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Pertinent law and regulations

Service connection-in general

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Where certain chronic diseases, including 
malignant tumors and hypertension, become manifest to a 
degree of 10 percent within one year from the date of 
separation from service, such disease shall be considered to 
have been incurred or aggravated by such service, 
notwithstanding there is no evidence of that disease during 
service.  38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 
3.309(a).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); see Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

Special considerations-exposure to ionizing radiation

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways, which have been outlined by 
the United States Court of Appeals for Veterans Claims 
(Court).  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); 
Ruker v. Brown, 10 Vet. App. 67, 71 (1997).  

First, there are diseases that are presumptively service 
connected in radiation-exposed veterans under 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d).  Second, service 
connection can be established under 38 C.F.R. § 3.303(d) with 
the assistance of the procedural advantages prescribed in 
38 C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not 
only determine whether a veteran had a disability recognized 
by VA as being etiologically related to exposure to ionizing 
radiation, but must also determine whether the disability was 
otherwise the result of active service.  In other words, the 
fact that the requirements of a presumptive regulation are 
not met does not in and of itself preclude a claimant from 
establishing service connection by way of proof of actual 
direct causation.  

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo-
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).  

Under 38 C.F.R. § 3.311, "radiogenic disease" means a 
disease that may be induced by ionizing radiation and shall 
include the following: (i) All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid 
cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone 
cancer; (vi) Liver cancer; (vii) Skin cancer; 
(viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon 
cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) 
Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) 
Multiple myeloma; (xvi) Posterior subcapsular cataracts; 
(xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian 
cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain 
and central nervous system; (xxi) Cancer of the rectum; 
(xxii) Lymphomas other than Hodgkin's disease; (xxiii) 
Prostate cancer; and (xxiv) Any other cancer.  38 C.F.R. 
§ 3.311(b)(2).  If a claim is based on a disease other than 
one of those listed in 38 C.F.R. § 3.311(b)(2), VA shall 
nevertheless consider the claim under the provisions of 
38 C.F.R. § 3.311 provided that the claimant has cited or 
submitted competent scientific or medical evidence that the 
claimed condition is a radiogenic disease (that is, a disease 
that may be induced by ionizing radiation).  38 C.F.R. 
§ 3.311(b)(4).  

Section 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or 
§ 3.309, and where it is contended that the disease is a 
result of ionizing radiation in service.  

When it is determined that a veteran (1) was exposed to 
ionizing radiation in service; (2) subsequently developed a 
radiogenic disease; and (3) such disease fist became manifest 
within a specified period, the claim will referred to the 
Under Secretary for Benefits for further consideration.  
38 C.F.R. § 3.311(b).  If, however, any of the foregoing 3 
requirements has not been met, it shall not be determined 
that a disease has resulted to ionizing radiation under such 
circumstances.  Id.  

Qualifying chronic disability under 38 C.F.R. § 3.317

Because the veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 C.F.R. § 3.317.  Under that 
section, service connection may be warranted for a Persian 
Gulf veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
December 31, 2011.  See 38 C.F.R. § 3.317(a)(1).  

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. § 1117(d) warrants a 
presumption of service-connection.  

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under 38 U.S.C. § 1117 
and 38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2005).  Further, 
lay persons are competent to report objective signs of 
illness.  Id.  

A medically unexplained chronic multi symptom illnesses is 
one defined by a cluster of signs or symptoms, and 
specifically includes chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome, as well as any other illness 
that the Secretary determines meets the criteria for a 
medically unexplained chronic multi symptom illness outlined 
in 38 C.F.R. § 3.319(a)(2)(ii).  

A "medically unexplained chronic multi symptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).  

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are 
not limited to, the following: (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurologic signs or symptoms; 
(7) neuropsychological signs or symptoms; (8) signs or 
symptoms involving the respiratory system (upper or lower); 
(9) sleep disturbances; (10) gastrointestinal signs or 
symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  
38 C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102, 4.3 
(2007).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "when the positive and 
negative evidence relating to a veteran's claim are in 
'approximate balance,' thereby creating a 'reasonable doubt' 
as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365. 


Analysis

The veteran contends that service connection is warranted for 
her claimed disabilities based on her exposure to radiation 
in service as an ammunition handler, and she alternatively 
has contended that the claimed conditions are related to her 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  There is no indication that the 
veteran participated in a "radiation risk activity" and/or 
has a disease that would allow consideration any claim under 
the provisions of 38 C.F.R. § 3.309(d).  Further, although 
the RO made an explicit request to the veteran that she 
identify the specific disability or disabilities she contends 
are related to exposure to radiation, she did not respond.  
None of her claimed disabilities is among the radiogenic 
diseases listed in 38 C.F.R. § 3.311, and the veteran has not 
identifies or submitted any competent scientific or medical 
evidence that any of her claimed disabilities may be induced 
by ionizing radiation.  Absent this, there is no basis for 
further consideration of any of her claims under the 
provisions of 38 C.F.R. § 3.311.  


Headaches

In the prosecution of her claim, the veteran has stated that 
she has had headaches since leaving Saudi Arabia, and she 
says they have become worse since then.  She argues her 
records show that it to be a chronic condition over a long 
period of time.  

Post service-medical evidence shows the veteran has been 
treated for headaches on multiple occasions since 1999, she 
has been diagnosed as having tension headaches, migraines, 
and mixed-type headaches.  At her June 2002 initial visit to 
VA to establish medical care, the veteran complained of 
migraines and headaches and said she had had these problems 
for several years.  At her VA Persian Gulf Registry 
Examination in October 2002, the examining physician listed 
current symptoms and month and year of onset.  Among those 
was headaches with January 1991 as the onset date.  The 
physician indicated that each of the listed symptoms was 
currently present.  At a VA mental health visit in 
January 2003, the veteran complained of frequent headaches, 
and in a March 2003 letter, the director of a cosmetology 
program at a private institution said that while the veteran 
was in the program from June 2000 to May 2002, she would get 
headaches and have to go home and might not return for two to 
three days.  

At a VA general medical examination in October 2003, the 
veteran said that since August 1992 she had had daily 
headaches located behind the left forehead and behind the 
left eye going to the left side of her skull, parietal and 
occipital, and then to the left side of her neck.  At that 
time, the veteran also reported that at age 16, while in 
cheerleading practice, another student fell on her, striking 
her head and straining her neck.  She said that following the 
episode, she had neck pain for the rest of the school year, 
stopped cheerleading, saw several professionals, and then had 
chiropractic care for a few months, which helped her at the 
time.  The veteran said that since that time she had had 
problems.  

The physician reviewed the veteran's complaints and after 
examination said the veteran's headaches included two 
components that he described as tension headaches and what he 
said he was calling "atypical Migraine."  His impression 
was tension headaches, secondary to age 16 head and neck 
trauma prior to enlistment and atypical migraine headaches, 
as a complication of diagnosis #1.  He later reviewed 
cervical spine X-rays and a magnetic resonance imaging (MRI) 
study of he cervical spine, which he said confirmed 
posttraumatic changes in the cervical spine and were most 
likely representative of neck injury the veteran sustained at 
age 16 prior to enlistment.  In the report of an October 2003 
VA orthopedic examination, the same physician said that the 
neck injury and thoracic spine injury could have been 
aggravated in service.  He said the veteran did not mention 
service aggravation, but he also made the point that the 
veteran did not describe problems in the interval between age 
16 and when she was in service.  

Later private medical records from Live Oak Professional 
Center show that in June 2004, the veteran reported headaches 
that responded well to treatment, and the impression after 
examination included chronic headaches.  Office notes from 
Texoma Center for Family Medicine show that in November 2004, 
the veteran's complaints included headaches, and the 
assessment after examination was headaches; in addition, in 
late November 2004, the veteran complained of a migraine with 
nausea, and the assessment after examination was migraine.  

Records from a private neurologist, J.M, M.D., show that in 
June 2005, the veteran gave a past medical history including 
chronic headaches and chronic neck and low back pain.  Dr. 
J.M.'s records show he followed the veteran for her headaches 
and because of the veteran's neck pain ordered and MRI of the 
cervical spine.  That was done in September 2005 and showed 
disc protrusion at C5-C6.  In September 2005, Dr. J.M noted 
the veteran was followed by neurology because of chronic 
fatigue as well as mixed type headaches, tension type 
headaches, and migraine headaches.  In his report, he noted 
the veteran's headache complaints, complaints of neck and 
shoulder pain on the left and the results of the MRI of the 
cervical spine.  After examination, the diagnosis was:  (1) 
headaches possibly secondary to mixed type headaches, tension 
type headaches, and migraine headaches; (2) persistent neck 
pain with radiation especially to the left shoulder possibly 
secondary to C6 radicular syndrome and also radiculopathy; 
and (3) fatigue and tiredness responding well on Provigil.  

Review of the veteran's service medical records show that at 
her service enlistment examination in January 1990, when she 
was 20 years old, the veteran gave a history of having 
injured her back in cheerleading at age 16 and having gone to 
a chiropractor.  The examiner noted that the veteran denied 
sequelae, and he evaluated the veteran's head, neck, and 
spine as normal.  The veteran underwent an additional 
physical inspection in August 1990 and was found qualified 
for service.  Chronological service medical records show that 
in August 1992, the veteran was seen with complaints of 
severe occipital/frontal headaches, and when the veteran was 
seen in a well women's health clinic for an after pregnancy 
examination in October 1993, which was two months prior to 
service separation, she reported she had had migraine 
headaches and always severe headaches.  The assessment after 
examination was normal post partum examination.  

As pertinent to this claim, service connection may be granted 
for a disability resulting from disease or injury incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  
With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  If there is no evidence of a chronic 
condition during service, or an applicable presumptive 
period, then a showing of continuity of symptomatology after 
service is required to support the claim.  See 38 C.F.R. § 
3.303(b).  Continuity of symptomatology may be established if 
a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of 
the same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  See Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).  

Initially, the Board notes that in the absence of clear and 
unmistakable evidence that headaches or their cause 
preexisted service and clear and unmistakable evidence that 
such were not aggravated in service, the veteran is presumed 
sound at service entrance.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304 (2007).  Here, no abnormalities were found 
at the service enlistment examination, and although a VA 
physician has attributed the veteran's current headaches to 
residuals of a pre-service neck injury, he has said it could 
have been aggravated in service precluding a finding of clear 
and unmistakable evidence that any disability that may have 
existed prior to service was not aggravated in service.  The 
Board therefore finds the veteran may be presumed sound at 
service entrance.  

On review of the evidence pertaining to headaches during and 
after service, the Board finds that headaches were noted in 
service by virtue of the veteran's documented complaints in 
August 1992 and her reports of migraines and severe headaches 
at the October 1993 examination, two months before separation 
from service.  The veteran is competent to report that she 
has had headaches since service, and the Board finds her 
account credible in that she has consistently reported to 
medical examiners their presence for many years.  Further, 
she now has diagnoses of mixed type headaches, tension type 
headaches, and migraine headaches related to these 
complaints.  Although a VA examiner has opined a causal 
relationship between the veteran's headaches and a pre-
service injury, he has also acknowledged that at no time did 
the veteran indicate the presence of headaches prior to 
service.  In light of the foregoing, and resolving all 
reasonable doubt in the veteran's favor, the Board finds 
headaches were noted in service, that the veteran has had the 
condition since that time, and there is competent medical 
evidence that she has been diagnosed as having mixed type 
headaches tension, type Under the circumstances of this case, 
the Board finds that the record supports the conclusion that 
the veteran currently has a chronic headache disorder that 
was initially manifested in service.  

Because service connection is being granted on a direct 
basis, an analysis of whether the provisions of 38 C.F.R. 
§ 3.317 provide a basis for a grant of service connection is 
unnecessary.  

Sinusitis/allergies

The veteran's service medical records do not mention 
sinusitis or allergies.  

Records from Family Medical Center show that in January 1997, 
the veteran was treated for probable sinusitis with post 
nasal drip.  In November 1997, the veteran was seen with 
complaints of nasal congestion, facial pressure, a dry 
hacking cough, and fatigues.  The assessment after 
examination was right maxillary sinusitis.  In December1997, 
the veteran was seen with complaints of cough and sneezing 
over the past three weeks, and the assessment was sinusitis.  
In February 1998, it was noted that the veteran's history 
included allergic rhinitis.  

In February 2000, the veteran was seen at Family Healthcare 
Associates with complaints of allergies, sneezing, and 
headaches.  The assessment after examination was allergic 
rhinitis.  Office notes from Texoma Center for Family 
Practice show that in February 2001, the veteran complained 
of cough, congestion, drainage, green-yellow production, and 
some bleeding from her nose.  The assessment included 
sinusitis.  In October 2001, the veteran's complaints 
included a sore throat, nasal congestion, sneezing, and itchy 
ears.  After examination, the impression included allergic 
rhinitis, sinusitis.  In January 2002, the veteran complained 
of nasal drainage, congestion, sneezing, and itching eyes.  
The examiner's impression was allergic rhinitis.  In 
February 2002, the veteran complained of nasal congestion, 
drainage, and upper respiratory symptoms for three weeks.  On 
physical examination, there was maxillary tenderness.  The 
impression was sinusitis.  

The veteran saw S.G., M.D., in June 2001, and at that time 
the veteran listed "onset of allergies to something in the 
air" as among her symptoms.  

VA medial records show that the veteran was seen in June 2002 
to establish medical care with VA.  Her complaints included 
seasonal allergies, hay fever, and sinus trouble.  On 
physical examination, the nasal mucosa and turbinates were 
edematous, the airway was partially occluded, and the sinuses 
were non-tender to percussion.  The impression after 
examination was allergic rhinitis.  

Office notes from Texoma Center for Family Medicine show that 
in October 2004, the veteran complained of body aches and a 
sore throat for the past week and a half.  After examination, 
the assessment was upper respiratory infection versus 
sinusitis.  In December 2004, the veteran complained of a 
cough, cold, and congestion over the past 48 hours; the 
examiner's assessment was sinusitis.  In February 2005, there 
was an assessment of persistent allergic rhinitis.  In 
January 2006, there were assessments of allergic rhinitis and 
seasonal allergic rhinitis.  

Because the medical evidence outlined above shows the veteran 
has diagnoses of allergic rhinitis and sinusitis, which are 
known clinical diagnoses, and because neither allergic 
rhinitis nor sinusitis is an illness that the Secretary has 
determined warrants presumptive service connection, service 
connection for sinusitis/allergies under 38 U.S.C.A. § 1117 
and 38 C.F.R. § 3.317 is not permitted as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

With respect to service connection for sinusitis/allergies on 
a direct basis, the service medical records do not mention 
sinusitis or allergies.  The earliest post-service evidence 
regarding those disabilities dates from January 1997, some 
three years after service.  Further, none of the medical 
evidence even suggests a nexus to service.  

The veteran has stated that the desert sand, heat, and 
dryness to which she was exposed during service caused her 
current allergies.  The Board notes that the record does not 
show, nor does the veteran contend, that she has specialized 
education, training, or experience that would qualify her to 
provide an opinion on this matter.  It is now well 
established that a lay person such as the veteran is not 
competent to opine on medical matters such as diagnoses or 
etiology of medical disorders, and her opinion that her 
allergic rhinitis and sinusitis are causally related to 
service is therefore entitled to no weight of probative 
value.  See 38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statement, of opinions); see also Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Because the veteran is not 
professionally qualified to offer a diagnosis or suggest a 
possible medical etiology, and because there is no competent 
medical evidence linking her sinusitis/allergies to service, 
the Board finds that the preponderance of the evidence is 
against the claim, and thus concludes that service connection 
must be denied.  



Positive TB test

Service medical records show the veteran had TB tine tests in 
August 1990 and December 1992, and both tests were negative.  
Post service medical records from Family Medical Center show 
that in December 1996 the veteran gave a history of having 
first had a positive TB test in November 1994 and said she 
was also positive in November 1995 with a 10 mm PPD (purified 
protein derivative (of tuberculin)).  She reported no known 
exposure and no treatment.  The veteran said she now needed a 
repeat test or chest X-ray for work in home day care.  A 
December 1996 chest X-ray report shows that the radiologist 
stated that examination of the chest revealed lung fields 
free of acute or chronic infiltrates.  The impression was 
normal chest X-ray, and the radiologist stated he saw no 
etiology for a positive PPD.  

In a Texoma Center for Family Medicine May 2002 physical 
examination report it was noted that the veteran had a 
history of a positive TB test in the past.  A May 2002 chest 
X-report from Wilson N. Jones Medical enter shows the 
radiologist said the lung fields were clear of any active or 
chronic infiltrates.  He said her was no evidence of pleural 
effusion, pneumothorax, or lung mass.  The impression was 
normal chest. Thereafter, in a health certificate dated in 
May 2002, the veteran's private physician certified that he 
had examined the veteran and found her to be free from TB.  
Also, in a June 2002 VA chest X-ray report, the radiologist 
stated there was no evidence of active acute infiltrative 
process in either lung field.  The impression was negative 
chest.  

As noted earlier, service connection on a presumptive basis 
under 38 C.F.R. § 3.317 or on a direct basis under 38 C.F.R. 
§ 3.303 requires the presence of a current disability.  In 
this case, the evidence outlined above shows the veteran has 
given a history of having had positive TB tests in November 
1994 and November 1995.  Chest X-rays since that time have 
been negative, and the veteran's private physician has 
certified that he found her to be free of TB.  With regard to 
the positive PPD test results, the Board notes that a 
positive PPD test is not itself a disability, but is a 
finding on a laboratory tuberculin test used in exploring a 
possible diagnosis of tuberculosis.  The purified protein 
derivative examination is used to test for previous exposure 
to Mycobacterium tuberculosis.  See Dorland's Illustrated 
Medical Dictionary 1687, 1756 (28th ed. 1994).  Simply put, 
the positive TB test is not a disability, and there is no 
medical evidence of any current disability related to the 
abnormal tests.  

In the absence of evidence of current disability, there can 
be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(service connection requires medical evidence showing that 
the veteran has the claimed disability).  

The Board is left with the veteran's implicit opinion that 
she has disability related to the abnormal tests that would 
qualify as a compensably disabling chronic disability 
(warranting service connection on a presumptive basis under 
38 C.F.R. § 3.317) and/or that she has disability related to 
the abnormal tests that can somehow be related to service 
(warranting service connection on a direct basis under 
38 C.F.R. § 3.303).  As has been stated earlier, the record 
does not show, nor does the veteran contend, that she has 
specialized education, training, or experience that would 
qualify her to provide an opinion on this matter.  It is now 
well established that a lay person such as the veteran is not 
competent to opine on medical matters such as diagnoses or 
etiology of medical disorders, and her opinion is therefore 
entitled to no weight of probative value.  See, Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

The preponderance of the evidence is against the claim and 
the doctrine of reasonable doubt is not applicable.  
38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, 
service connection for a positive TB test, to include as a 
qualifying chronic disability under 38 C.F.R. § 3.317 is 
denied.  

Fibroadenoma of the left breast, claimed as breast biopsy

The veteran's service medical records include the report of a 
well woman examination in June 1992.  Examination of the 
breasts revealed no mass or skin changes.  Also, when the 
veteran was seen at the well women's health clinic in 
October 1993, her breasts were normal and without masses.  

At an office visit to the Family Medical Center in late 
December 1996, the physician noted a mass in the left upper 
breast.  The veteran was seen in consultation at Baylor 
Surgicare in January 1997 regarding the nodule, which she 
said she had found in her left breast about 10 months 
earlier.  Sonography and mammography in early January 1997 
had indicated a small mass within the left breast.  At the 
initial consultation at Baylor Surgicare in January 1997, 
physical examination revealed no abnormalities except a 
nodule in the left breast.  The veteran underwent a left 
excisional biopsy of the left breast mass, and the diagnosis 
shown in the pathology report was fibroadenoma.  In a 
January 1997 letter, the breast surgeon stated that the 
excisional biopsy had shown a benign fibroadenoma.  

When the veteran was seen at a VA gynecology clinic in 
January 2003, examination of the breasts revealed no masses 
or tenderness.  

Because the medical evidence shows a diagnosis of benign 
fibroadenoma, a diagnosed disability, and because 
fibroadenoma is not an illness that the Secretary has 
determined warrants presumptive service connection, service 
connection for fibroadenoma, claimed as breast biopsy, under 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not permitted.  
Further, the provisions of 38 C.F.R. § 3.309(a) allowing 
service connection for a malignant tumor manifest to a degree 
of 10 percent within a year after service cannot be applied 
for two reasons:  the tumor was benign and was first 
identified more than a year after service.  With respect to 
service connection for fibroadenoma on a direct basis, the 
service medical records include no finding or diagnosis 
related to a breast mass.  Further, there no is competent 
evidence that relates the fibroadenoma to service or any 
incident of service.  Again, because the veteran is not 
professionally qualified to offer a diagnosis or suggest a 
possible medical etiology, and because there is no competent 
medical evidence linking her fibroadenoma, claimed as breast 
biopsy, to service, the Board finds the preponderance of the 
evidence is against the claim, and service connection must be 
denied.  

High blood pressure

Service medical records show that in conjunction with a 
follow-up visit for an upper respiratory infection in 
June 1991, the veteran's blood pressure was 132/90 and her 
temperature was 101.3 degrees.  In August 1992, when the 
veteran was seen in an emergency room and was diagnosed as 
having a urinary tract infection, her blood pressure was 
148/78.  It was noted she was taking oral contraceptives.  
When she was seen with complaints of chest pain in 
November 1992, her blood pressure was 156/64; on recheck it 
was 144/83.  The assessment after clinical examination was 
stress with inadequate rest.  

A pregnancy test was positive in January 1993, and the 
veteran's blood pressure at the time she was put on a 
pregnancy profile in late January 1993was 120/70.  In 
March 1993, when the veteran was seen for possible 
hemorrhoids, blood pressure readings were 116/60 and 121/61.  
When the veteran was seen at the well women's health clinic 
in October 1993 for an after pregnancy check up, it was noted 
that her son had been born in August 1993.  At the 
October 1993 visit, the veteran's blood pressure was 129/84.  
She reported she had high blood pressure during her 
pregnancy.  The assessment was normal post partum 
examination.  At an annual dental examination in 
October 1993, the veteran's blood pressure was 122/78.  

All other blood pressure readings that appear in the 
veteran's service medical records are lower than 140/90.  

Post-service, at an office visit to the Family Medical Center 
in late December 1996, the veteran said that in 1995 she had 
stopped taking oral contraceptives due to elevated blood 
pressure.  It was also noted that the veteran had a history 
of pregnancy-induced hypertension.  On clinical examination, 
the veteran's blood pressure was 112/84.  The impression 
included hypertension on oral contraceptives.  In July 1997, 
when the veteran discussed birth control with her physician, 
she reported that in 1995 she had elevated blood pressure 
(160-180/90) when she was on oral contraceptives.  At the 
July 1997 visit, the veteran's blood pressure was 110/72.  

At a visit to a private physician in June 2001, the veteran's 
blood pressure was 130/90; in July 2001, it was 130/80; and 
in November 2001, it was 130/88.  When the veteran was seen 
in June 2002 to establish medical care with VA, her blood 
pressure was 143/92.  In addition, at a VA Persian Gulf 
Registry Examination in October 2002, the veteran's blood 
pressure was 143/92; in the part of the report titled 
history, the physician listed adult illnesses as 
"hypertension - off & on."  At a VA outpatient visit later 
that month, the veteran's blood pressure was 121/77.  When 
the veteran was seen at a VA gynecology clinic in 
January 2003, her blood pressure was 141/84.  At a VA general 
medical examination in October 2003, the veteran's blood 
pressure while she was lying supine was 130/94, taken three 
times.  The physician's noted prior blood pressure readings, 
including the 143/92 reading in June 2002.  The impression 
reported by the physician at the October 2003 examination was 
untreated diastolic hypertension.  

Records from Texoma Center for Family Medicine include blood 
pressure readings dated from March 2000 to January 2006.  
Readings included 124/92 and 152/100 in November 2000, 132/90 
in February 2001, 128/90 in March 2001, and 138/90 in 
November 2004; otherwise, all readings were lower than 
140/90.  

The Board notes that for purposes of the VA Schedule for 
Rating Disabilities, 38 C.F.R. Part 4, the term hypertension 
means that the diastolic blood pressure is predominately 90mm 
or greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm or greater 
with a diastolic pressure of less than 90mm.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101.  

The veteran is seeking service connection for high blood 
pressure to include as a qualifying chronic disability under 
38 C.F.R. § 3.317.  The Board must point out that the 
veteran's elevated blood pressure has been diagnosed as 
hypertension.  Because hypertension is a diagnosed disability 
and is not an illness the Secretary has determined warrants 
presumptive service connection for veterans of the Persian 
Gulf War, service connection for hypertension under 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not permitted.  

Although the veteran reported hypertension associated with 
her pregnancy in service, blood pressure readings in 
October 1993, two months after the birth of her son, were 
129/84 and 122/78, which were not identified as elevated 
blood pressure by health care providers and do not qualify as 
hypertension under 38 C.F.R. § 4.104, Diagnostic Code 7101.  
There is no medical evidence for the initial year following 
discharge from service, and there is, therefore, no evidence 
that would support a grant of service connection for 
hypertension on a presumptive basis under 38 C.F.R. 
§ 3.309(a).  

Review of the post-service medical evidence indicates that 
while the veteran may have had elevated blood pressure 
readings, some of which may have met the criteria for 
hypertension under 38 C.F.R. § 4.104, Diagnostic Code 7101, 
those readings were associated with the use of oral 
contraceptives in 1995, and there is no medical evidence that 
relates those post-service readings or any others, including 
the diagnosis of untreated diastolic hypertension in 
October 2003, with service or any incident of service.  

The Board does not question the sincerity of the veteran's 
conviction that she has high blood pressure due to her 
Persian Gulf War service.  The Board must repeat, however, 
that as a lay person the veteran is not competent to 
establish a medical diagnosis or show a medical etiology 
merely by her own assertions because such mattes require 
medical expertise.  38 C.F.R. § 3.159(a)(1); see Duenas v. 
Principi, 18 Vet. App. 512, 520 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Because the 
veteran is not professionally qualified to offer a diagnosis 
or suggest a possible medical etiology, and because there is 
no competent medical evidence linking any post-service high 
blood pressure or hypertension to service, the Board finds 
the preponderance of the evidence is against the claim, and 
thus service connection must be denied.  



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a chronic headache disorder is 
granted.  

Service connection for sinusitis/allergies is denied.  

Service connection for a positive TB test is denied.  

Service connection for fibroadenoma of the left breast, 
claimed as breast biopsy, is denied.  

Service connection for high blood pressure is denied.  



REMAND

Remaining before the Board are claims of entitlement to 
service connection for chest pain, upper respiratory 
disorder/bronchitis, vertigo/vomiting, depression, weakened 
immune system, and skin rashes.  


Chest pain

In November 1992, which was during service, the veteran was 
seen with complaints of chest pain for three days and she 
described tightness in her chest and sharp pains in the left 
chest for several days.  The assessment after clinical 
examination was stress with inadequate rest.  Records from a 
private physician show that in June 2001, the veteran 
presented with a list of symptoms including chest pains.  
When she was seen at her initial VA visit in June 2002, the 
veteran's complaints included occasional chest pains.  At the 
veteran's VA Persian Gulf Registry Examination in 
October 2002, the examining physician listed current symptoms 
and month and year of onset; this list include chest pains 
with onset in January 1991.  At a scheduled VA outpatient 
visit in October 2002, the veteran complained of chest pain, 
which she described as a squeezing pain over her left chest.  
She said the pain lasted from two to ten minutes and occurred 
once every couple of weeks.  The examiner requested a 
cardiology consultation, including cardiology echo exercise 
stress test.  He stated the provisional diagnosis was chest 
pain.  The subsequent record indicates that the VA cardiology 
study was done in February 2003; the report is not in the 
record before the Board.  Any report of the February 2003 VA 
cardiology study should be obtained and associated with the 
claims file.  In addition, the veteran should be provided a 
VA examination to determine the nature and etiology of the 
chest pain with a medical opinion as to whether any current 
chest pain can be attributed to a known diagnosis and its 
relationship, if any, to the chest pain in service or any 
other incident of service.  


Upper respiratory disorder/bronchitis

Service medical records show that on several occasions in 
June 1991 the veteran was seen with coughing and cold 
symptoms, and the assessment was bronchitis, upper 
respiratory infection.  Post-service medical records show 
assessment of an upper respiratory infection in October 1999, 
bronchitis in December 1999, upper respiratory infection and 
bronchitis in November 2000, and upper respiratory symptoms 
in March 2001.  In addition, in December 2002, the veteran 
had complaints of coughing and respiratory problems for the 
past month, and the assessment was bronchitis.  In view of 
the post-service treatment for upper respiratory 
infections/bronchitis, the assessment of bronchitis, upper 
respiratory infection in service, and the veteran's 
assertions that such problems have continued since service, 
it is the judgment of the Board that the veteran should be 
provided a VA examination to determine whether it is at least 
as likely as not that any current upper respiratory 
infection/bronchitis is related to or had its onset during 
service.  





Vertigo/vomiting

As to the claim of entitlement to service connection for 
vertigo/vomiting, service medical records show that in 
August 1992, the veteran complained of vertigo, and there was 
an assessment of mild labyrinthitis.  In September 1992, the 
veteran complained of vomiting and dizziness, and the 
assessment was gastroenteritis.  In October 1992, the veteran 
complained of continuing episodes of vertigo and also said 
she had hypogastric cramping and emesis during the past 24 
hours.  The assessments were: (1) vertigo/labyrinthitis - 
persistent symptoms clouded by second illness, question of 
other inner ear pathology; and (2) gastroenteritis.  Post-
service medical records show that at the October 2003 VA 
general medical examination, the veteran reported that she 
had vertigo with nausea and temporary visual disturbances 
about four times a year.  In June 2004, the veteran reported 
to a private physician that she had had positional vertigo 3 
to 4 times weekly for years.  After examination, the 
impression included vertigo.  Again, in view of this record, 
it is the judgment of the Board that the veteran should be 
provided and an opinion should be obtained.  The examiner 
should be requested to provide an opinion as to the etiology 
of any current vertigo/vomiting and determine whether the 
veteran's vertigo/vomiting is associated with a diagnosed 
condition and its relationship, if any, to the vertigo in 
service.  


Depression

Among the remaining claims on appeal is entitlement to 
service connection for depression.  Post-service medical 
records show that the veteran has been diagnosed as having 
depression and has been treated with medication since 1997.  
She contends that the stressful conditions of handling 
ammunition in a combat area and the long and irregular hours 
of work under adverse conditions in service took their toll 
on her and that her depression dates back to 1991 while she 
was in service.  It is the judgment of the Board that the 
veteran should be provided with a VA psychiatric examination 
with a medical opinion as to whether it is at least as likely 
as not that any current depression had its onset in service 
or is causally related to service or any incident of service.  
Further, the examiner should be requested to provide an 
opinion as to whether it is at least as likely as not that 
any current depression was caused or chronically worsened by 
any service-connected disability.  


Weakened immune system

The veteran is also seeking service connection for weakened 
immune system, to include as a qualifying chronic disability 
under 38 C.F.R. § 3.317.  The veteran contends that since 
service she has become sick easily and her sicknesses last 
longer than normal.  The veteran's mother has described the 
veteran as energetic, hard working and active before service 
and said that in the years since the veteran returned from 
Saudi Arabia she had been constantly sick due to her immune 
system being very low.  The record includes the report of an 
October 2003 VA computed tomography (CT) study of the brain.  
The radiologist noted mild prominence of the adenoids and 
then said, "[a]ny evidence for immunocompromise?"  In view 
of this, the veteran should be provided a VA examination and 
a medical opinion should be obtained as to whether the 
veteran has weakened immune system and if present, its 
etiology.  


Skin rashes

As to the claim for service connection for skin rashes, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317, the Board notes that post-service medical records 
include an assessment of fever blister in December 1999 and 
complaints of skin rashes on her face with cold sores during 
2001.  When she was seen in June 2002 to establish medical 
care with VA, she gave a medical history of herpes simplex 
and complained of frequent rash on her face as well as cold 
sores.  On examination, there was erythema around the mouth, 
and the impression was herpes simplex.  

At her VA Persian Gulf Registry Examination in October 2002, 
the physician listed current symptoms and month and year of 
onset.  In that list, he included rash with onset date 
November 1991; he indicated that the listed symptoms were 
currently present.  In the part of the report titled physical 
examination, the physician listed acne on face.  The Board 
notes that at a VA scheduled outpatient visit later in 
October 2002, the veteran complained of lesions on her lips, 
and the examiner requested a dermatology consultation stating 
the provisional diagnosis was sores on mouth, possibly herpes 
simplex, currently using valtrex with some relief.  The 
examiner commented that the veteran had persistent blistering 
on her lips even while using valtrex and he requested to that 
dermatology consultation be scheduled as soon as possible.  
No dermatology consultation report is in the record.  

In addition, the record shows that at a January 2003 VA 
mental health clinic visit, the veteran reported on and off 
skin rashes.  Also, in a March 2003 letter, a cosmetology 
director, who reported that the veteran had been in a 
cosmetology program from June 2000 to May 2002, said the 
veteran would have excessive rashes on her face and cold 
sores lasting up to five weeks.  At the October 2003 VA 
general medical examination, the physician noted that the 
veteran referred to some mild irritated areas around her 
lips, mouth, and on the chin, which he said was consistent 
with perioral dermatitis, cause undetermined, and his 
assessment was idiopathic perioral dermatitis.  The veteran 
reported that this had been present since 1991, and she said 
that various medicines had not helped, and it had gotten no 
better over the years.  Later private medical records show 
assessments including acne vulgaris, atopic dermatitis, and 
tinea barbae and indicate that an appointment was set up with 
a private dermatologist, but no such report is of record.  

In view of the foregoing, it is the judgment of the Board 
that action should be taken to attempt to obtain reports of 
any VA and private dermatology consultations that may be 
available.  After that, arrangements should be made for a VA 
dermatology examination to determine nature and etiology of 
any current skin rashes with a determination as to whether 
any current skin rashes can be attributed to a known 
diagnosis.  If so, the dermatologist should be requested to 
provide an opinion as to whether it is at least as likely as 
not that the diagnosed skin disability had its onset in 
service, is causally related to service, or was caused or 
chronically worsened by any service-connected disability.  


Notice

It was in March 2006, subsequent to certification of this 
appeal to the Board, that the Court issued its decision in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the appellant was provided with notice of what type of 
information and evidence was needed to substantiate her 
service connection claims, but she was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  As these questions are involved in the present 
appeal, on remand the Board will request that the veteran be 
provide proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) informing her that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded and including an explanation 
as to the type of evidence that is needed to establish both a 
disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:
        
1.  Please send the veteran a separate 
letter with corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Request that the veteran submit any 
evidence in her possession pertaining to 
her claims that has not been submitted 
previously.  Specifically request that 
she submit, or identify and provide 
release authorization for, office records 
and/or consultation reports from her 
private dermatologist.  

2.  Obtain and associate with the claims 
file VA medical records for the veteran 
dated January 2003 to the present, to 
include, but not be limited to, 
outpatient records, consultation reports, 
imaging studies, and laboratory reports.  
This should specifically include a 
cardiology consultation and/or cardiology 
diagnostic studies done in February 2003.  

3.  Then, arrange for a VA cardiology 
examination of the veteran to determine 
the nature and etiology of any current 
chest pain.  All indicated studies should 
be performed.  After examination of the 
veteran and review the veteran's medical 
records (including those from service) 
the examiner is requested to answer the 
following questions:  

a.  Elicit from the veteran details about 
the onset, frequency, duration, and 
severity of all chest pain symptoms and 
indicate what precipitates and what 
relieves them.

b.  Are there any objective medical 
indications that the veteran is suffering 
from chest pain symptoms?  

c.  If so, can the veteran's chest pain 
symptoms be attributed to a known 
diagnostic entity?  

d.  If the answer to "c." is in the 
affirmative, is it at least as likely as 
not (50 percent probability or higher) 
that her diagnosed condition had its 
onset in service or was caused or 
chronically worsened by any service-
connected disability (service-connected 
disabilities are chronic fatigue 
syndrome, irritable bowel syndrome, 
chronic headache disorder, warts on both 
hands)?  

e.  If the answer to "c." is in the 
negative (i.e., you are unable to ascribe 
a diagnosis to the veteran's chest pain 
symptoms), is there affirmative evidence 
that this undiagnosed illness was not 
incurred during active service during the 
Gulf War, or was caused by an intervening 
event since her most recent departure 
from service during the Gulf War, or 
results from abuse of alcohol or drugs?  

The claims file must be provided to the 
examiner for review.  

4.  Arrange for a VA general medical 
examination to address the nature and 
etiology of any current respiratory 
disorder/bronchitis, vertigo/vomiting, 
and weakened immune system.  All 
indicated studies should be performed.  
After examination of the veteran and 
review the veteran's medical records 
(including those from service) the 
examiner is requested to answer the 
following questions:  

Upper respiratory disorder/bronchitis

a.  Does the veteran have a chronic upper 
respiratory disorder/bronchitis? 

b.  If so, is it at least as likely as 
not (50 percent probability or higher) 
that any current upper respiratory 
disorder/bronchitis had its onset in 
service or is related to upper 
respiratory disorder/bronchitis noted in 
service.  

Vertigo/vomiting

a.  Elicit from the veteran details about 
the onset, frequency, duration, and 
severity of all vertigo/vomiting symptoms 
and indicate what precipitates and what 
relieves them.  

b.  Are there any objective medical 
indications that the veteran is suffering 
from symptoms of vertigo/vomiting?  

c.  If so, can the veteran's 
vertigo/vomiting symptoms be attributed 
to a known diagnostic entity?  

d.  If the answer to "c." is in the 
affirmative, is it at least as likely as 
not (50 percent probability or higher) 
that her diagnosed condition had its 
onset in service, is related to 
vertigo/labyrinthitis noted in service, 
or was caused or chronically worsened by 
any service-connected disability 
(service-connected disabilities are 
chronic fatigue syndrome, irritable bowel 
syndrome, chronic headache disorder, 
warts on both hands)?  

e.  If the answer to "c." is in the 
negative (i.e., you are unable to ascribe 
a diagnosis to the veteran's 
vertigo/vomiting symptoms), is there 
affirmative evidence that this 
undiagnosed illness was not incurred 
during active service during the Gulf 
War, or was caused by an intervening 
event since her most recent departure 
from service during the Gulf War, or 
results from abuse of alcohol or drugs?  


Weakened immune system

a.  Elicit from the veteran details of 
what she regards as the onset, frequency, 
duration, and severity of weakened immune 
system symptoms.  

b.  With respect to the weakened immune 
system service connection claim, (and 
with consideration of the comments of the 
VA radiologist in the October 2003 report 
of the CT study of the brain who noted 
prominence of the adenoids and asked 
whether there was any evidence for 
immunocompromise) are there any objective 
medical indications that the veteran has 
a weakened immune system?  

c.  If so, can its symptoms be attributed 
to a known diagnostic entity?  

d.  If the answer to "c" is in the 
affirmative, is it at least as likely as 
not (50 percent probability or higher) 
that this diagnosed entity had its onset 
in service or was caused or chronically 
worsened by a service-connected 
disability (service-connected 
disabilities are chronic fatigue 
syndrome, irritable bowel syndrome, 
chronic headache disorder, warts on both 
hands)?  

e.  If the answer to "c" is in the 
negative (i.e., you are unable to ascribe 
a diagnosis to weakened immune system 
symptoms), is there affirmative evidence 
that this undiagnosed illness was not 
incurred during active service during the 
Gulf War, or was caused by an intervening 
event since her most recent departure 
from service during the Gulf War, or 
results from abuse of alcohol or drugs?  

The claims file must be provided to the 
examiner for review.  

5.  Arrange for a VA psychiatric 
examination to determine the etiology of 
any current depression.  All indicated 
studies should be performed.  After 
examination of the veteran and review of 
the record, the examiner is requested to 
provide an opinion, with complete 
rationale, as to whether it is at least 
as likely as not (50 percent probability 
or higher) that any current depression is 
causally related to service or was caused 
or chronically worsened by any service-
connected disability (service-connected 
disabilities are chronic fatigue 
syndrome, irritable bowel syndrome, 
chronic headache disorder, warts on both 
hands).  

The claims file must be provided to the 
examiner for review.  

6.  Arrange for a VA dermatology 
examination of the veteran.  The examiner 
should review the veteran's medical 
records (including those from active 
service) and answer the following 
questions:  

a.  Elicit from the veteran details about 
the onset, frequency, duration, and 
severity of all skin rashes and indicate 
what precipitates and what relieves them.  

b.  Are there any objective medical 
indications that the veteran is suffering 
from skin rashes?  

c.  If so, can her skin rashes be 
attributed to a known diagnostic entity?  

d.  If the answer to "c." is in the 
affirmative, is it as least as likely as 
not (50 percent probability or greater) 
that this diagnosed skin disorder had its 
onset in service or was caused or 
chronically worsened by a service-
connected disability (service-connected 
disabilities are chronic fatigue 
syndrome, irritable bowel syndrome, 
chronic headache disorder, warts on both 
hands)?  

e.  If the answer to "c." is in the 
negative (i.e., you are unable to ascribe 
a diagnosis to the veteran's skin 
symptoms), is there affirmative evidence 
that this undiagnosed illness was not 
incurred during active service during the 
Gulf War, or was caused by an intervening 
event since his most recent departure 
from service during the Gulf War, or 
results from abuse of alcohol or drugs?  

The claims file must be provided to the 
examiner for review.  

7.  Thereafter, readjudicate the claims 
of entitlement to service connection for 
chest pain, upper respiratory 
disorder/bronchitis, vertigo/vomiting, 
depression, weakened immune system, and 
skin rashes, with consideration of each 
of the claims on a presumptive, direct, 
and secondary basis.  If any benefit 
sought on appeal remains denied, issue an 
appropriate supplemental statement of the 
case, and provide the veteran and her 
representative an opportunity to respond.  

Thereafter, the case should be returned to the Board if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


